﻿It is a great pleasure to see a distinguished leader such as Ambassador Garba presiding over this Assembly. We have come to know him well from contacts between New Zealand and Nigeria, and we are confident that the Assembly is in very good hands.
I last attended the General Assembly in 1985. I was then the Deputy Prime Minister of a recently elected Labour Government. I spoke on behalf of New Zealand in the general debate during the fortieth session. That year, of course, we celebrated the fortieth anniversary of the United Nations.
We all spoke with pride and enthusiasm about the Charter. We analysed its potential and looked at what had been achieved in the United Nations system over 40 years. And it was true much had been accomplished. But we all knew in our heart of hearts that despite the praise, the plaudits and the peace, it threatened to be a hollow anniversary.
The failure to make progress on nuclear disarmament had distorted the fabric of international life. Seemingly intractable conflicts proliferated in many parts of the world. The peace-keeping machinery of the United Nations lay almost dormant and apparently dismissed. In our own region, the South Pacific, we watched anxiously the process of decolonisation and self-determination in New Caledonia, where violence seemed imminent. Sadly, these fears proved well founded. In South Africa, the regime in Pretoria continued year by year its unremitting and abhorrent practice of apartheid and its illegal occupation of Namibia. In 1985 there was all too much evidence that respect for international law and the basic norms of the United Nations Charter were being ignored. We saw the International Court being treated with cynical disdain. There was a steady erosion of State willingness to accept the rule of law and compulsory jurisdiction. New Zealand itself, in 1985, had been the victim of an unlawful act of force during the Rainbow Warrior incident. I was obliged to draw that incident to the Assembly's attention in some detail.
But times have changed. Four years later I am back in New York and I find a new picture. We have turned a corner. There have been encouraging signs concerning many of the intractable problems that we faced in 1985. It is a matter of enormous satisfaction to New Zealand that the United Nations, has been a key component in these developments. Even in the darkest days of cynicism about the United Nations, New Zealand stood up and spoke out in support of the United Nations, the Charter principles and the rule of law. We applaud what has happened and what is continuing to happen. Let me cite some examples.
In the area of peace-keeping, we see the United Nations proving what can be done, with hard-won progress in the conflict between Iran and Iraq. In southern Africa, a very important step has been taken in Namibia. New Zealand is pleased to have been able to contribute personnel to United Nations forces in both those situations, and also in Afghanistan. In the Pacific, we see grounds for hope in New Caledonia. We look forward to a genuine act of self-determination in accordance with United Nations principles.
On disarmament, we have also seen a marked change in the atmosphere, in the attitudes of the two super-Powers. One major agreement has been achieved: the intermediate-nuclear-forces Treaty. Other agreements, on strategic nuclear forces and conventional forces, are being negotiated. We in New Zealand appreciate the complexities of these negotiations. We applaud what has been achieved and what is being done. But our message must continue to be put bluntly: Do not return to the snail's pace of the 1970s and early 1980s. Deep cuts in strategic weapons and conventional forces are urgent. We have a historical opportunity that may not come again for a very long time. If the momentum slows and the moment is lost, history and all humanity will judge those responsible very harshly indeed.
I also have to say quite plainly that we remain disappointed that the United Nations plays a less than central role in key disarmament negotiations. The United Nations must be a primary forum for the discussion of disarmament issues and the eventual negotiation of disarmament treaties. New Zealand, together with Australia, has a special interest in promoting, through the United Nations system, progress towards a comprehensive test ban. We again urge in the strongest terms that the powerful few reconsider our resolution with an open mind.
New Zealand has a particularly well known position on the question of nuclear weapons. I want to reiterate what I said to the Assembly in 1985:
"We have ... declared unambiguously that we do not want any country to defend New Zealand with nuclear weapons ..„ We will not have any nuclear weapons on our territory." (A/40/PV.7, p. 66) Since 1985 this policy has attracted widespread public support in New Zealand. This support continues to grow. It is clearly reflected in public opinion polls. New Zealand is, and will remain, a nuclear-weapon-free State. Consistent with that position we urge, in the strongest terms, that nuclear testing and nuclear weapons themselves be eliminated at the earliest possible date.
Another field in which we have observed significant developments in recent years is the rule of international law. It was a matter of great encouragement to many small countries when last year, in the Assembly, President Gorbachev announced that the Soviet Union was adopting a new policy towards the International Court of Justice. We also warmly welcome the fact that the Foreign Ministers of the Non-Aligned Movement, at their meeting at The Hague in July, began a constructive analysis of the Court and the role of international law. These developments went further and were reinforced by the welcome news of the recent agreement between the United States and the Soviet Union on the compulsory settlement of disputes in the fields of drug trafficking and terrorism. New Zealand urges all countries to review their positions on compulsory jurisdiction and the settlement of disputes by third-party mechanisms. In this context I would also refer to the variety of roles that the Secretary-General can play to resolve disputes.
I should also like to acknowledge in this Hall the people in the United Nations system who have done so much to ensure the progress made over the past few years. I do not mean only the staff that supports meetings here and in Geneva. I remember also the unseen United Nations employees and volunteers who work in the field, often in very dangerous environments and suffering considerable hardship, negotiating cease-fires, organizing peace-keeping forces, serving in peace-keeping operations and running emergency relief and development assistance programmes. I want them to know that the people of New Zealand welcome and appreciate their very real contributions.
It would be tempting at this point to conclude that the United Nations is in good shape, that things are all headed in the right direction and that we can all go home feeling good about what we have achieved. But that is not the case. The United Nations system is still struggling with major problems. The evil of apartheid is still with us. We have not done enough to reduce poverty and indebtedness. Political solutions still elude us in the Middle East and Cambodia. But I have to tell the Assembly that, in New Zealand's assessment, a much larger
problem has crept up on the world's leaders. It has caught us unawares. The problem I refer to is the health of the planet Earth itself.
I know that the United Nations has not ignored the environment. Mr. Tolba and his staff in the United Nations Environment Programme have laboured valiantly. They have had real success on ozone depletion with the Montreal Protocol and, more recently, with the Helsinki Declaration. We in New Zealand have worked very hard indeed to support their efforts, end we shall continue to do so.
The general debate is itself demonstrating the growing international concern about the global environment. Action is under way in other parts of the United Nations system as well. A major United Nations conference on environment and development is scheduled for 1992, and it will offer a timely opportunity to take stock of the measures necessary to protect planet Earth.
New Zealand strongly endorsed the decision of the UNEP Governing Council in May this year to identify, in preparation for the 1992 conference, the eight critical global environmental problems: atmospheric degradation, fresh-water limitations, pollution of the oceans, deforestation and the others. 1 also want to acknowledge the work of the Intergovernmental Panel on Climate Change. It is proving to be a very useful and effective mechanism, and New Zealand is playing an active role in its work.
All these measures are consuming a great deal of time and energy. Environmental statements, seminars and conferences have become the political flavour of the month. But it sometimes seems that a lot of talk takes the place of action.
The 1992 conference will give us an ideal chance to prove to all the doubters and denigrators of the United Nations the real worth of the Organization. Our efforts in the coming weeks must be focused and they must be effective. We need vision, courage and action on the environment, not just talk. I want to ask some hard questions.
Politicians are sometimes accused of getting on the green bandwagon because it is politically safe, simplistic and relatively cost-free. But I want to put it to the Assembly that anyone here who believes that environment issues are a soft option is sadly misguided. The global environmental crisis is real. Human development has altered the global ecosystem in which we live. We have been taking the good out of the air, the sea and the land and putting back poison. For most of human history the impact was so slight as to barely affect the balance. But in the last 50 years humanity has wrought havoc on this Earth. We have suddenly come to the knowledge that we can affect the ecological balance very seriously. More frighteningly, we have discovered that the balance has already been changed. The question now is, have we damaged our planet beyond repair? Can we get back to equilibrium? Can we arrest the process of change? The jury, of course, is still out on these questions. If the answer is that the change is irreversible, the ultimate effects could be just as catastrophic for humanity as global nuclear war.
I saw a cartoon recently. It pictured some aliens from outer space landing on a ravaged Earth where human life had ceased. One alien says to the other, "It's too bad. They just achieved general and complete disarmament and some hole in the ozone layer got them".
The message I have for the United Nations system is that we must look urgently at our priorities and our institutions. We must give real priority to the problems of the environment. We must give them attention at least equal to that which we devote to the political and security issues which have mesmerized the United Nations system and Governments for so long.
Degradation of the environment is a problem that threatens out security every bit as gravely as the arms race. It affects everyone. But we must recognize that, unlike the issue of nuclear disarmament, where a few very powerful countries have control of the means of destruction, every country in the United Nations, no matter how small, contributes in some way to the threat of environmental destruction. All contribute? all suffer. Pollution recognizes no political boundaries. It is therefore beyond any doubt a problem for the United Nations.
Of course, not every country is equally responsible, and not every country stands to be equally or as rapidly affected. Sometimes the innocent will suffer more than the guilty. It is a fact that more than 80 per cent of the greenhouse gases are produced by a small group of economically privileged countries. It is also a fact that the contribution of the developed world to the depletion of the ozone layer is overwhelming. New Zealand understands the anxiety these facts cause to the peoples of the developing world.
We are especially conscious of the plight of the countries of the South Pacific. Last year I represented New Zealand at the South Pacific Forum meeting. We discussed climate change and the disastrous impact of possible sea-level rises. Imagine being the President or leader of an atoll country in the Pacific, such as Tuvalu or Kiribati or Tokelau, and learning that the effluent and by-products of other people's development not only threaten sustainable development in your small island country but indeed threaten to submerge every bit of land on which your people live. Small island communities in the Caribbean and Indian Ocean face similar problems. Pollution could literally wipe them off the face of the Earth.
Or imagine representing one of the countries in the South Pacific with few or no natural resources other than the fish in the ocean. You discover that foreign fishermen from outside the region have begun to use in your region a fishing technology not used there before, a technology which threatens to collapse the albacore tuna fishery which is of vital economic importance to the coastal States of the region.
I am speaking of the "wall of death": the enormous drift-nets which in the last few years have been employed in the South Pacific by distant water fishermen. The technology is not new in itself. What is new, and what, makes it quite unacceptable, is a new technique for the use of drift-nets. This involves several vessels working in co-operation, each deploying a series of very long nets. Each net can be up to 50 kilometres in length. Each vessel sets a number of these nets in a very long line across the ocean. They sometimes cover thousands of kilometres of ocean. In the North Pacific, at the height of the season, an estimated 50,000 kilometres of drift-nets are set nightly. They then drift, literally like a wall of death. They catch and kill, like a vacuum cleaner, virtually every living creature, including some endangered species, that comes in contact with them.
The indiscriminate nature of the catch makes this an unacceptable fishing technology. Turtles, whales, dolphins, birds: all are trapped and killed. Large percentages of the catch are lost or wasted when the nets are recovered. In the North Pacific, drift-net fishing has seriously damaged valuable salmon stocks.
I have to say that this technology was rejected unanimously by the countries of the South Pacific. In July of this year at the South Pacific Forum meeting at Tarawa, South Pacific Heads of Government adopted a Declaration condemning the practice of large-scale drift-net fishing. But "wall-of-death" fishing is not just a moral problem. It is a legal, political and economic problem, and has global implications. Freedom of the high seas cannot be invoked to protect what is in effect a systematic assault on the regional marine ecosystem. There was a time when some argued that freedom of the high seas legitimised unacceptable and illegal practices. But customary international law has responded over the years to outlaw unreasonable and repugnant practices. At the present time, international law is again responding to the unacceptable and unreasonable use of the high seas for drift-net fishing.
There is already some evidence of the international community's response to this unreasonable use of the high seas. Many Pacific island States, including New Zealand, have already taken action to outlaw the practice in their domestic regulations and in their 200-mile acres. The Declaration was vigorously supported only four weeks ago at the South Pacific Conference on Nature and Conservation of Protected Areas. It will be reinforced and codified later this year when the South Pacific countries adopt a regional convention to prevent "wall-of-death" fishing in our region.
I want to make it clear that what is troubling the South Pacific nations is not the practice of small-scale in-shore use of drift-nets of limited size, which are used by various developing countries. Our concern is with the new and highly destructive phenomenon of very long pelagic drift-nets. The Tarawa Declaration called on the international community to support the position of the South Pacific countries on drift-netting. We have asked the Secretary-General to circulate the Tarawa Declaration as a United Nations document for the information of all delegations.
The South Pacific will be vigorously pursuing this issue bilaterally, regionally and globally. We will be proceeding in a dispassionate, rational and reasonable way. But those who engage in this ecologically irresponsible activity should be in no doubt that the techniques they use are unacceptable wherever they are used. New Zealand looks to the United Nations to support the Tarawa Declaration. Resolutions in the United Nations system to combat drift-netting are inevitable if these practices are not phased out quickly. New Zealand, in close co-operation with the South Pacific countries and other Members of the United Nations who have declared their abhorrence of the new drift-net technology, will be pursuing this issue within the United Nations system. At the present session opportunities exist under agenda items before several Committees of this Assembly.
We note that the Government of the Republic of Korea has temporarily halted drift-net fishing in the South Pacific. That is welcome. We also welcome the decision by Japan in the past few weeks to reduce its drift-net fishing fleet. This is a step in the right direction. But a cessation of this fishing technique is the only ecologically acceptable solution. Only Taiwan has yet to respond to the concerns of the Pacific countries on this matter. We urge all concerned to act quickly. Indeed, the state of our global fisheries is a good example of the broader' environmental problems that our planet is facing.
There is really only one international measure regulating fisheries that proceeds on acceptably sound ecosystem principles. That is the Convention for the Conservation of Antarctic Marine and Living Resources. In this connection, I would remind the Assembly of the important and valuable environmental protection measures that have been achieved under the Antarctic Treaty, and note that further significant steps will be sponsored by New Zealand at the Antarctic Treaty Consultative Meeting in Paris next week. The Antarctic Treaty is an effective institution. We are making it even more effective in the environmental field. It is an institution that should be supported by the United Nations General Assembly.
Even 20 years ago it was generally assumed that the fish in the open sea were inexhaustible. In general, anyone could go fishing without limitation. Yet we all now know that the biomass of any fishery can easily be over fished. We face a situation where the world's fishing capacity may already be close to, or in excess of, sustainable yield from the commercial fisheries in the world's oceans. We are technically capable of catching fish faster than they can breed. Fishing rights are therefore tightly regulated and licensed. Will we soon have to apply to our atmosphere regulatory principles similar to those we are now applying to out fisheries.
I have to say that, if this is the case, then the example we have set with our fisheries is a frightening one. Drift-netting is simply the latest in a long history of irresponsible fishing practices. It is just as well that humanity has not depended on fisheries alone for its survival. The record of international fisheries management is such a sorry one that, if that had been the case, whole populations would have long since perished in the wake of collapsed fisheries.
But the reality is that there is no alternative atmosphere to breathe. There is only one global climate. We must do better than the halting attempts at fisheries conservation in that respect. I have some very specific and challenging thoughts about where we go from here to deal with the problems of the global environment generally.
The intimate connection between the global environment and the global economy is beyond dispute. It does not need to be argued here. The conclusion of the Brundtland report that development only makes sense if it is sustainable has been widely recognized.
The concept of sustainable development is, in its own right, an enormous challenge for the international community. But we must add to that challenge the need to address the disturbances that have been caused to the natural ecosystems. The ozone layer is already seriously depleted. Disposal of hazardous and toxic wastes has become a global threat through dumping in the oceans. We have already witnessed unacceptable attempts to pay developing countries to accept a role as waste receivers. Acid rain and desertification threaten economic progress on several continents, reforestation is limiting the environment's capacity to heal itself and, more importantly, our atmosphere and our climate itself are threatened. Restoring the equilibrium, in all of these areas is going to involve quite significant impacts on the global economy.
I do not believe that the full extent of those impacts is yet appreciated by the general public in any of our countries. It is time that ordinary people everywhere stopped and thought for a moment. It is time to acknowledge that we are all adding to the environmental problems every day and that there are no free rides. In the end, we are all going to have to contribute to the solutions, and this will require a major change of attitude all over the world.
In this connection I want to pay tribute to the foresight shown by the Prime Ministers of the Netherlands, France and Norway, who in March this year brought together 24 Heads of government to consider the solutions. I was privileged to represent New Zealand at that meeting. We adopted the Hague Declaration. That document called for the development of some very new and important principles to protect the global environment.
What then does all this mean in practice? The Intergovernmental Panel on Climate Change and its Working Groups are focusing on that issue in a great deal of detail. But it seems to me that there are two very clear messages for the future: first, if effective measures are to be taken to reduce greenhouse emissions some quite radical economic measures will be required. Secondly, as is clearly spelt out in the Hague Declaration, some major institutional changes are going; to be required. As to economic measures, these will prove particularly radical for some economic theorists in many countries, including New Zealand. As many of you will know, my Government has drastically reformed the New Zealand economy. We have eliminated subsidies, deregulated commercial activity and reversed the stultifying effects of unnecessary governmental intervention in the economy. And it has proved to be good economic medicine.
But it is abundantly clear from the evidence of environmental impacts that the definition of "necessary governmental intervention" is going to have to change. Indeed, in New Zealand we have already begun to implement interventions co protect the global environment. The first step was the implementation of the Montreal Protocol in 1988. As a second step, I will shortly be putting before our Parliament legislation going beyond the Montreal Protocol. By 1994 we shall reduce consumption of chlorofluorocarbons to only 5 per cent of 1986 levels, and we shall phase them out altogether by the year 2000. Thirdly, to address our national policies for resource management, I have commissioned the complete overhaul of our law relating to land use, water use, minerals, pollution and hazardous substances, legislation radically reforming all these areas will be submitted to our Parliament before the end of the year. The New Zealand Government will make sustainable development the guiding principle behind decision-making in each of these areas.
But it is clear that these interventions will be insignificant by comparison with what will be required to combat the greenhouse effect. I am aware that there are still many unknowns relating to the greenhouse effect, but the evidence overwhelmingly points to the need to act.
Effective action will require measures to reduce carbon dioxide and other industrial emissions. We shall have to look at ways to encourage measures of reforestation that absorb carbon dioxide. We shall have to look at energy use, and that will have spin-off implications for economic activity and development throughout all our economies.
But there are solutions as well as problems. Radical improvements in energy efficiency and energy conservation make sense economically as well as environmentally. But these alone will not be enough. The United Nations may even need to consider the possibility that, within the limitations of present technology, if development is to be sustainable, it must be rationed - in other words, that humanity has reached the point in history where sustainable development is only possible if "rights to pollute" are allocated according to agreed criteria. New Zealand would be the first to acknowledge that this proposition is a frightening one, and it is all the more frightening because of its potential impacts on the aspirations of the developing world for economic and social development.
New Zealand understands that we cannot solve global environmental problems unless we can work simultaneously and in a co-ordinated fashion to eradicate poverty. Sustainable development, in its true sense, will require action: to relieve debt burdens; to liberalize multilateral trade; and to promote flows of development assistance without extra conditions. The burdens of improving the global environment must be shared by us all, and they must be shared fairly. That means that some who are already at higher stages of development will have to carry the greatest part of the burden.
So clearly we are facing an immensely complex negotiating task. It involves balancing a wide range of technical, scientific and political judgements and meshing them with international economic, trade and aid policies. This is a task which requires the most delicate and co-ordinated oversight. Almost by definition it is beyond the mandate of any existing institution.
That brings me to my second major point - institutional reform. We are conscious that a number of proposals have been canvassed in recent times for institutional reform. They range from a new form of Security Council to an ad hoc institution with limited scope and a limited mandate. We are also conscious that existing machinery, the United Nations Environment Programme (UNEP), the Inter-Governmental Panel on Climate Change (IPCC), the International Union for Conservation of Nature and Natural Resources (IUCN), and others, must be given the room and support necessary to achieve their functions while we are discussing the institutional reforms of the future.
We accept that reform will have to be evolutionary. But a United Nations declaration on the environment may be needed, and in our view we need a vision that is clear and cogent, because if by 1992 existing institutions are not coping adequately, the United Nations Conference on Environment and Development will need to address squarely the key issue of institutional reform. I have no doubt the issue will not go away. It will have to be faced. In New Zealand's judgement, the traditional response of international law, developing international legal standards in small incremental steps, each of which must subsequently be ratified by all countries, is no longer appropriate to deal with the highly complex environmental problems of the future.
The time has come for something more innovative, for a conceptual leap forward in institutional terms. And we see the need for the establishment of a new organ in the United Nations system - perhaps it could be called the "Environmental Protection Council". The United Nations already has a Security Council. We also have an Economic and Social Council and a Trusteeship Council. We have two chapters of the United Nations Charter on the settlement of disputes and the maintenance of peace. We have a chapter laying down the rules and principles with respect to Non-Self-Governing Territories. I have no doubt that if the Charter were being drawn up today, there would be widespread support for including among the organs of the United Nations a body empowered to take binding decisions on global environmental issues. In our view, nothing less than an institution with this status will command the necessary respect and authority to achieve what is required.
Perhaps the most effective way to achieve this would be through the inclusion in the United Nations Charter of a new chapter dealing with the environment. Another option would be a major declaration of principle adopted by the United Nations. But we do not envisage any new body replacing UNEP. Far from it. UNEP brings together vital scientific and technical expertise. It has demonstrated both skill and ability in constructing and implementing programmes to analyse global issues and to support operational activities at the regional level. This is a vital function. Not only must it continue, but UNEP's role of developing scientific, technical and policy advice must be enhanced. UNEP may need to be built in as an integral part of the new structure. The missing institutional link, however, is the equivalent of a legislature. We would envisage the new environmental protection council becoming the point in the United Nations system which links the streams of economic and environmental advice. It would perform the function that currently falls between the cracks in the mandates of all the existing organizations. It would have responsibility for taking co-ordinated decisions on sustainable policies for global environmental protection. It would be empowered to take binding decisions. And if decisions are to be binding, the membership of the Council may need to be very wide - perhaps including all Members of the United Nations. But the key thing is that it should have power to act - not just to talk. The time is coming for a bold new step in developing the structures of the United Nations. We must show that the United Nations is ready to meet new challenges and meet them by changing itself to cope with the needs of humanity in the course of the next century.
In 1945, the present Charter was born out of the conviction that the horrors of the Second World War must never be repeated. The environmental challenge which we now face may be every bit as devastating for humanity. Let us hope that we have learned from the past and that it will prove possible to put in place effective institutions now, rather than repeat the sad experience of the League of Nations, a well-meaning but inadequate institution. If we wait for the aftermath of an ecological disaster, it may be too late.
May I conclude with a quotation from one of my predecessors, Prime Minister Peter Fraser, who in his statement at San Francisco, on 1 May 1945, at the adoption of the present Charter, had this to say:
"The failure of the League of Nations, one of the noblest conceptions in the history of mankind, was a moral failure on the part of the individual members, and was not due to any fundamental defect of the machinery of the League. [It] failed because its members would not perform what they undertook to perform. It failed because of the recession that took place in public morality ... It failed because the rule of expediency replaced that of moral principles.
"I would therefore stress that unless in the future we have the moral rectitude end determination to stand by our engagements and our principles, then ... this new organization will avail us nothing, the sufferings and the sacrifices our people have endured will avail us nothing, and the countless lives of those who have died in this struggle for security and freedom will have been sacrificed in vain."
These words are a solemn reminder to us all that in the end it is not only a question of institutions, of conventions and protocols. It is, in the final analysis, the scourge of pollution, like the scourge of war, that can and will destroy us unless we are willing to put principle above expediency. Strong medicine is called for a sick planet. We have no choice. And if we take no action, we will have no future.
